SMITH, J.
We are of opinion that Sec. 3254 Rev. Stat. wherein it is provided that “the boobs and records of such corporation shall at all reasonable times be open to the inspection of every stockholder, ’ ’ has reference to corporations organized solely for profit. It speaks of “stockholders,” “certificates of paid up stock,” the “assignment” and “transfer of ■certificates of stock. ’ ’ This section therefore has in contemplation property rights, while in corporations “not for profit” there is no stock and no property right of a member is involved.
The statutes relating to the establishment of the Ohio Humane Society are contained in Sees. 3714 to 3725-2, and not being a corporation for profit it cannot come under See. 3254, and for this reason also we -do not think the case of Cincinnati Volksblatt Co. v. Hoffmeister, 62 Ohio St. 189 [56 N. E. Rep. 1033; 48 L. R. A. 732; 78 Am. St. Rep. 707], is applicable to the present one.
While upon the. face of the petition perhaps a demurrer would not lie, the answer sets up a good defense and it was error to refuse to allow the same to be filed.
Judgment reversed.
Swing and Giffen, JJ., concur.